Name: Political and Security Committee Decision (CFSP) 2019/1112 of 12 June 2019 on the appointment of the EU Force Commander for the European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) and repealing Decision (CFSP) 2018/1219 (EUNAVFOR MED/1/2019)
 Type: Decision
 Subject Matter: European construction;  regions and regional policy;  EU institutions and European civil service;  defence;  natural environment
 Date Published: 2019-07-01

 1.7.2019 EN Official Journal of the European Union L 176/2 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2019/1112 of 12 June 2019 on the appointment of the EU Force Commander for the European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) and repealing Decision (CFSP) 2018/1219 (EUNAVFOR MED/1/2019) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Decision (CFSP) 2015/778 of 18 May 2015 on a European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) (1), and in particular Article 6 thereof, Whereas: (1) Pursuant to Article 6(1) of Decision (CFSP) 2015/778, the Council authorised the Political and Security Committee (PSC) to take decisions on the appointment of the EU Force Commander for the EUNAVFOR MED operation SOPHIA (EU Force Commander). (2) On 23 August 2018, the PSC adopted Decision (CFSP) 2018/1219 (2) appointing Rear Admiral (LH) Stefano TURCHETTO as EU Force Commander. (3) The EU Operation Commander of EUNAVFOR MED operation SOPHIA has recommended the appointment of Rear Admiral (LH) Ettore SOCCI to succeed Rear Admiral (LH) Stefano TURCHETTO as the new EU Force Commander as from 12 June 2019. (4) On 5 June 2019, the European Union Military Committee supported that recommendation. (5) Decision (CFSP) 2018/1219 should be repealed. (6) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 Rear Admiral (LH) Ettore SOCCI is hereby appointed as EU Force Commander for the European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) as from 12 June 2019. Article 2 Decision (CFSP) 2018/1219 is hereby repealed. Article 3 This Decision shall enter into force on 12 June 2019. Done at Brussels, 12 June 2019. For the Political and Security Committee The Chairperson S. FROM-EMMESBERGER (1) OJ L 122, 19.5.2015, p. 31. (2) Political and Security Committee Decision (CFSP) 2018/1219 of 23 August 2018 on the appointment of the EU Force Commander for the European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) and repealing Decision (CFSP) 2017/2432 (EUNAVFOR MED/1/2018) (OJ L 226, 7.9.2018, p. 5).